Case 2:19-cv-10473-GCS-SDD ECF No.1 filed 02/15/19 PagelD.1 Page 1lof5

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
DAYTON LAWSON,
Plaintiff, CASE NO.
v HON.

WEC 2001 A-DC-2A, LLC, a foreign limited

liability company, CAREMARK.

MICHIGAN SPECIALTY PHARMACY,
LLC, a domestic limited liability company,
CVS MICHIGAN, LLC, a domestic limited
liability company, CVS PHARMACY, INC.,

a foreign profit corp., CVS HEALTH, a

foreign profit corp., CVS WAREHOUSE,

individually,

Defendants.

Removed from Oakland County Circuit
Court Case No. 2019-171054 NO

 

Brian L. Fantich (P60935)
Carra J. Stoller (P64540)
Adam J. Gantz (P58558

LAW OFFICES OF KELMEN & FANTICH

Attorneys for Plaintiff

30903 Northwestern Hwy., Suite 270
Farmington Hills, MI 48334

(248) 855-0100

Edward N. Lynch (P43800)

SMITH HAUGHEY RICE & ROEGGE
Attorney for CVS Michigan, LLC

213 8. Ashley, Suite 400

Ann Arbor, MI 48104

734-213-8000

elynch@shrr.com

 

NOTICE OF REMOVAL

 

Defendant, CVS MICHIGAN, LLC, a domestic limited liability company,

through its attorneys, SMITH HAUGHEY RICE & ROEGGE, files this Notice of

 
Case 2:19-cv-10473-GCS-SDD ECF No.1 filed 02/15/19 PagelD.2 Page 2of5

Removal of this action from the Sixth Judicial Circuit Court of Michigan, County of
Oakland, City of Pontiac, Case No, 2019-171054 NO, where it is currently pending,
to the United States District Court for the Eastern District of Michigan. As grounds
for the removal of this action, Defendant states as follows:

1, This action was commenced in the Sixth Judicial Circuit of Michigan,
County of Oakland, City of Pontiac, on January 11, 2019, bearing case number 2019-
171054 NO. A copy of the Summons and Complaint served upon Defendant is
attached as Exhibit A.

2. Removal of this case is timely as this notice is filed within 30 days after
service of the Summons and Complaint on Defendant.

3, This is a civil action under which this Court has jurisdiction pursuant
to diversity jurisdiction under 28 USC § 1332.

4, Plaintiff is a resident of the State of Michigan. (See Plaintiffs
Complaint, 91).

5. For purposes of diversity jurisdiction, “a corporation shall be deemed
to be a citizen of every state and foreign state by which it has been incorporated and
of the State or foreign state where it has its principal place of business ...” 28 USC
§ 1332(c)(1).

6. Defendant CVS MICHIGAN, LLC, a domestic limited liability

company has its principal place of business in the state of Rhode Island. Defendant

 
Case 2:19-cv-10473-GCS-SDD ECF No.1 filed 02/15/19 PagelD.3 Page 3of5

CVS MICHIGAN, LLC, is a one member LLC, Its only member is CVS Pharmacy,
Inc., which is a Rhode Island corporation, and has its principal place of business in
the State of Rhode Island. Because CVS MICHIGAN, LLC is a limited liability
company, it is considered “a citizen of any state of which a member of the company
is a citizen.” Mallory & Evans Contrs & Eng’rs, LLC v Tuskegee Univ, 663 F3d
1304, 1305 (11" Cir. 2011). Thus, as such, CVS MICHIGAN, LLC is considered a
citizen of Rhode Island for purposes of diversity. Defendant WEC 2001 A-DC-2A,
LLC, is a foreign limited liability company, is a Delaware limited liability company
with its principal place of business in the State of Texas. The remaining Defendants
named in the suit are not citizens of the State of Michigan, and have/are to be
dismissed by way of stipulation of the parties.

7, Therefore, complete diversity exists between the parties. See 28 of
USC § 1332(a)(1).

8, In his Complaint, Plaintiff contend that his damages are in excess of
$25,000.00. Plaintiff further alleges that his injuries and damages include, but are
not limited to, a “fractured right foot resulting in nerve damage; permanent scarring;
diminished extension, flexion, and range of motion; altered gait, permanent limp,
inability ambulate, injuries to back, neck and head; injuries to upper and lower
extremities; decrease in gross and find (sic) motor skills, severe shock, as well as

physical pain and suffering; the requirement of months of intense therapy, which

 
Case 2:19-cv-10473-GCS-SDD ECF No.1 filed 02/15/19 PagelD.4 Page 4of5

injury is permanent in nature; severe humiliation and embarrassment, which is of an
ongoing and permanent nature; loss of full ability to perform the normal vocational
and avocational activities of life, and which prevent Plaintiff from participating in
recreational activities, which loss is permanent; past, present and future hospital,
medical and pharmaceutical bills for treatment and medication; severe, frequent and
persistent pain which is of a continuing and permanent nature. While Defendant
denies any liability to Plaintiff whatsoever, if Plaintiff's allegations are proved to be
true, the amount in controversy would exceed the sum or value of $75,000, exclusive
of interest, costs, and attorney fees.

9, Therefore, pursuant to L.R. 81.1(a) and (b) and 28 USC § 1332(a), the
amount in controversy exceeds the sum or value of $75,000, exclusive of interest,
costs, and attorney fees.

10, Asaresuit, this court has diversity jurisdiction over the action pursuant
to 28 USC § 1332 because there is complete diversity between the parties and the
amount in controversy requirement is satisfied,

11. Venue for removal is proper in this district and division under 28 USC
§ 1441(a) because this district and division embrace the Sixth Circuit Court for
Oakland County, Michigan, in the forum in which the removed action was pending.

12, A true and correct copy of this Notice of Removal has been filed with

the Sixth Circuit Court, Michigan and served upon all parties of record. Exhibit B.

 
Case 2:19-cv-10473-GCS-SDD ECF No.1 filed 02/15/19 PagelD.5 Page5of5

WHEREFORE, Defendant requests that the above-referenced case now
pending in the Sixth Circuit Court for Oakland County, Michigan be removed to the
United States District Court for the Eastern District of Michigan,

Date: February 15, 2019 By: /s/ Edward N. Lynch
Edward N. Lynch (P43800)
SMITH HAUGHEY RICE & ROEGGE
Attorney for CVS Michigan, LLC
213 S. Ashley, Suite 400
Ann Arbor, MI 48104
734-213-8000

 

CERTIFICATE OF SERVICE

[hereby certify that on February 15, 2019, the foregoing document was filed with the Clerk of the
Court using the ECF System which will give notice to all counsel of record.

/s/ Edward N. Lynch

SHRRM4527940.v1

 
